Citation Nr: 0940934	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-39 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from June 1953 to May 1955.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In April 2009, the Board granted the Veteran's motion to 
advance this case on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In May 2009, the Board remanded this claim to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  

In a written statement and Written Brief Presentation dated 
January 2007 and April 2009, respectively, the Veteran and 
his representative raise a claim of entitlement to service 
connection for tinnitus.  The Board refers this matter to the 
RO for appropriate action.  



FINDING OF FACT

Current bilateral hearing loss is not related to the 
Veteran's active service, including any noise exposure or 
acoustic trauma, and did not manifest to a compensable degree 
within a year of his discharge therefrom.  



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112(a), 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The VCAA and its implementing regulations provide that VA is 
to notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  VA is also to assist a claimant in obtaining 
evidence necessary to substantiate a claim, but such 
assistance is not required if there is no reasonable 
possibility that it would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b), (c) (2009).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure compliance with the 
provisions of the VCAA, when applicable.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA is applicable in 
this case and, as explained below, VA satisfied the 
requirements thereof by providing the Veteran adequate notice 
and assistance with regard to his claim.  The Board's 
decision to proceed in adjudicating it does not, therefore, 
prejudice the Veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004).  

The Court has held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).

In this case, the RO provided the Veteran VCAA notice on his 
claim by letter dated February 2006, before initially 
deciding that claim in a rating decision dated February 2007.  
The timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of the aforementioned notice letter reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.   

In the notice letters, the RO acknowledged the Veteran's 
claim, notified him of the evidence needed to substantiate 
that claim, identified the type of evidence that would best 
do so, informed him of VA's duty to assist and indicated that 
it was developing his claim pursuant to that duty.  

The Veteran has substantiated his status as a veteran.  He 
has not received notice on the disability ratings and 
effective date elements of the claim.  Inasmuch as the claim 
for service connection is being denied, no effective date or 
rating is being assigned, and the absence of notice on those 
elements does not prevent him from meaningful participation 
in the adjudication of the claim.  Hence, he is not 
prejudiced.

The RO identified the evidence it had received in support of 
the Veteran's claim and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the Veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the Veteran's responsibility 
to ensure VA's receipt of all pertinent evidence.  The RO 
advised the Veteran to sign the enclosed forms authorizing 
the release of his treatment records if he wished VA to 
obtain such records on his behalf.  It thereby provided 
notice of the evidence he was responsible for obtaining.

The RO also informed the Veteran that it had attempted to 
obtain his service treatment and personnel records, but had 
learned that there were none on file.  The records were 
likely destroyed in a fire that occurred at the Records 
Management Center, a military records storage facility.  See 
Dixon v. Derwinski, 3 Vet. App. 261 (1992) (holding that, 
where a veteran's service medical records have been destroyed 
or lost, the Board is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony, to 
support his claim).  The RO asked the Veteran to assist in 
reconstructing his service data by submitting a completed 
copy of the enclosed NA Form 13055 (Request for Information 
Needed to Reconstruct Medical Data), and/or additional 
information regarding his service.  

In notifying the Veteran of the unavailability of his service 
treatment records, the RO did not advise him to submit 
alternative types of evidence to support his claim, including 
statements from service medical personnel and/or buddies.  
However, a remand is not necessary to so inform the Veteran.  
Rather, during the course of this appeal, without prompting, 
the Veteran identified two laypersons willing to comment on 
the Veteran's alleged in-service noise exposure, acoustic 
trauma and/or hearing loss.  The RO requested and obtained 
written statements from these individuals.

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO endeavored to secure and associate with the claims file 
all evidence the Veteran identified as being pertinent to his 
claim, including service and post-service treatment records.  

The RO also endeavored to reconstruct the Veteran's service 
file.  After the Veteran completed the NA Form 13055 and 
identified the dates when he allegedly received treatment for 
the claimed disability at issue in this appeal and the 
location of the facilities where he received such treatment, 
the RO relayed this information to the National Personnel 
Records Center (NPRC).  NPRC later responded negatively with 
regard to locating any records that mention the veteran.

Destruction of service medical records creates a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  Where service medical records are missing, VA also 
has a duty to search alternate sources of service records.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  

In this case, as previously indicated, after realizing that 
the Veteran's service treatment records were unavailable, the 
RO searched alternate sources of records by requesting 
information from the Veteran and the service department.  The 
Veteran has furnished lay statements in support of the claim.  
Since then, the Veteran has not identified any other type of 
evidence for VA to assist the Veteran in securing.  In fact, 
in a form dated September 2009, he indicated that he had no 
other information or evidence to submit.  By relaying the 
aforementioned information to NPRC and obtaining supportive 
lay statements discussing alleged in-service events, VA 
satisfied its heightened duty to assist the Veteran in the 
development of his claim.

The RO also afforded the Veteran a VA examination, during 
which an examiner discussed the presence and etiology of the 
Veteran's hearing loss.  The Veteran does not now assert that 
the report of this examination is inadequate to decide his 
claim.

II.  Analysis of Claim

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

Manifestations of a chronic disease in service and at any 
time therafter, however remote, are to be service connected, 
unless clearly attributable to intercurrent causes.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or diagnosis including the word "chronic."  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for an organic disease of 
the nervous system, which includes sensorineural hearing 
loss, if it is shown that a veteran served continuously for 
90 days or more during a period of war or during peacetime 
after December 31, 1946, and such disease manifested to a 
degree of 10 percent within one year from the date of 
discharge with no evidence of record establishing otherwise.  
38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 38 
C.F.R. 
§§ 3.307, 3.309(a) (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. 
Cir. Sept. 14, 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has reported that in 1953, while training at Fort 
Pickett, he began having ear problems secondary to being in 
close proximity to exploding land mines.  He alleges that his 
ear problems continued while serving in Germany as an 
ambulance driver, which exposed him to a significant amount 
of noise from gunfire.  

The only available service medical record consists of the 
report of examination for separation from service, which was 
conducted in May 1955.  This shows that his ears were found 
to be normal.  On whispered voice testing, the Veteran's 
hearing was 15/15 in each ear. 

The certificate of discharge from service confirms that the 
Veteran served with an ambulance unit.

The Veteran has submitted statements dated in February 2007, 
from his spouse, S.H., and friend, D.P., in support of his 
claim.  According to these statements, the Veteran had 
perfect hearing and never complained of hearing loss prior to 
entering service, had noticeably different hearing ability 
upon return from service, and had experienced a subsequent 
decline in his ability to hear, requiring him to talk louder 
and louder and repeat himself. 

Post-service medical documents, including records of VA and 
private treatment rendered since 1998 and a report of a VA 
audiological examination conducted in July 2009, confirm that 
the Veteran currently has VA hearing loss by VA standards.  

For instance, during the VA audiological examination 
conducted in July 2009, an audiometer revealed the following 
pure tone thresholds, in decibels:
HERTZ

1000
2000
3000
4000
LEFT
55
65
65
70
RIGHT
70
85
80
85

An examiner diagnosed mild to severe high frequency 
sensorineural hearing loss bilaterally.  The question is thus 
whether this hearing loss is related to the Veteran's active 
service, including the alleged in-service noise exposure 
and/or acoustic trauma.  

As previously indicated, most service records are unavailable 
in this case, nonetheless the Veteran is competent to report 
in-service noise exposure and that exposure is consistent 
with his service as an ambulance driver.  He is also 
competent to report that he experienced hearing loss in 
service.  The separation examination, however, shows no 
hearing loss, and there is no contemporaneous record of 
hearing loss in the decades after service.  

Decades following discharge, beginning in 1994, the Veteran 
sought treatment for hearing loss, which medical 
professionals confirmed.  This treatment took place after 
decades of post-service noise exposure as a construction 
worker.

The records show that his hearing loss was initially 
characterized as sensorineural on the left and mixed on the 
right, but later characterized it as sensorineural 
bilaterally.  Private records of treatment for hearing loss 
dated from July 1998 to July 2000 contain no reports of 
hearing loss dating to service or of in-service injury or 
symptoms.

VA treatment records dated from December 2005 to February 
2007 also make no mention of in-service hearing loss or a 
continuity of symptomatology since service.  In December 
2005, the Veteran reported a gradual decrease in hearing over 
"many years."  At that time he reported in-service noise 
exposure.

One medical professional, the VA examiner who evaluated the 
Veteran in July 2009, addressed the etiology of the Veteran's 
bilateral hearing loss.  

In July 2009, based on review of the claims file and 
consideration of the Veteran's reported history of noise 
exposure (in service as an ambulance driver in support of an 
artillery unit and post service as a worker in the 
construction field), a reported in-service artillery blast 
near his ambulance, and an audiogram, he opined that it would 
be speculative to relate the Veteran's hearing loss to his 
active service.  He based this opinion on the following: (1) 
The current degree and configuration of the Veteran's hearing 
loss is not particularly consistent with the type and degree 
of hearing loss that would be develop from noise exposure, 
alone; and (2) any noise exposure the Veteran experienced 
during service as an ambulance driver in support of an 
artillery battery not involved in combat was limited.

There is no medical opinion refuting that of the VA examiner.  
The examiner's opinion was supported by a rationale, a review 
of the record and consideration of the history reported by 
the Veteran.  The courts have held that where an examiner 
says an opinion cannot be rendered without resort to 
speculation, the examiner has provided "non-evidence."  See 
Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  While the 
examiner in this case used the word "speculation," the 
examiner did not say that an opinion could not be rendered 
without resort to speculation.  Instead he said that a 
favorable opinion could not be provided without resort to 
speculation.  Implicitly, a negative opinion could be 
provided without resort to speculation.  Indeed, the examiner 
provided a rationale that was against the claim. 

The Board must proceed to weigh the examiner's opinion with 
the other evidence of record.  The evidence in support of a 
link between the current hearing loss and service consists of 
the Veteran's competent reports of an in-service injury and 
continuity of symptomatology and the lay statements he has 
submitted in support of his claim.

These reports are contradicted; however, by the 
contemporaneous record showing no hearing loss at the time of 
the Veteran's examination for separation from service, and 
the fact that the Veteran did not report in-service hearing 
loss or a continuity during the initial treatment in the 
1990's or during subsequent private or VA treatment.  Given 
these contradictions and the VA examiner's opinion, the Board 
concludes that the weight of the evidence is against finding 
a link between the current hearing loss and service.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) 
(holding that the Board may weigh lay evidence against other 
evidence of record and make credibility determinations).

A preponderance of the evidence is thus against the claim.  
The benefit-of-the-doubt rule is thus not for application and 
the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).





							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for bilateral hearing loss is denied.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


